DETAILED ACTION
The Office Action is in response to the Applicant's reply filed October 29, 2020 to the office action mailed on July 10, 2020.
Response to Arguments
Applicant’s arguments over the 35 U.S.C. 103 (a) rejection of claims 15, 18-20, 23-25 and 26-27 unpatentable over Yang et al. (20060143767) in view of Elliott et al. (20050260147) is not persuasive.  Therefore, the rejection is herewith maintained.
Applicant argues the amount of compound distinguishes the final formulation from the prior art. The Examiner states the teaching of Yang et al. only discloses the additives. Specifically, the additives comprise less than about 100% by weight of the glove, and in some embodiments, less than about 50% by weight of the glove and particularly less than 10% by weight of the glove, and in some embodiments, less than about 5% by weight of the glove, and in some embodiments, less than about 1% by weight of the glove [0072].  It is suggested that the Applicant provides a side by side comparison with the prior art.  The Examiner respectfully reiterates, no evidence that the amount claimed provides any surprising and/or unexpected advantages over the prior art.  
 The following rejections are made:


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 15, 19-20, and 24, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang et al. (20060143767) in view of Elliott et al. (20050260147).

Although, Yang et al. teaches the additives can be applied to a glove of the present invention in the form of an aqueous solution, non-aqueous solution (e.g., oil), lotions, creams, suspensions, gels, etc, and that the chemical resistant agent (a modified silicone elastomer) has a viscosity of about 300 centipoise to about 7000 centipoise, the reference fails to specify the silicone derivative is a water-in-silicone emulsion or the formulation having a dielectric constant of less than 40.0.
Elliott et al. teaches a cosmetic foundation wherein the dispersant has a dielectric constant from about 3.5 to about 5.0 which has the function of wetting the metal oxide pigment particles to prevent agglomeration. The cosmetic foundation compositions may be formulated as anhydrous products or as emulsions. If the cosmetic foundation compositions are formulated as emulsions, those emulsions may be water-in-oil (water-in-silicone) emulsions or oil-in-water (silicone-in-water) emulsions, but are preferably water-in silicone emulsions[0083].  The reference teaches the use of dimethicones and cyclopentasiloxane.

US5935370A
Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang et al. (20060143767) in view of Elliott et al. (20050260147), as applied to claims 15, 19-20, and 24  above, and further in view of Weimer et al US5935370
Yang and Elliott are discussed above.
Yang and Elliott teach natural oils but do not specify mineral oil.
Weimer et al. teaches a non-woven web to make a glove comprising mineral oil.


 Conclusion
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571)272-0629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAYLA SOROUSH/
Primary Examiner, Art Unit 1627